Determination unanimously confirmed without costs and petition dismissed. Memorandum: The State Commissioner of Social Services determined, following a fair hearing, that the local agency properly discontinued petitioner’s Home Relief and Medical Assistance benefits because petitioner had willfully and without good cause failed to cooperate on his work assignment and failed to complete a reassignment interview with an employment counselor. That determination is supported by substantial evidence (see, Matter of Trapano v Blum, 89 AD2d 985). Consequently, the petition must be dismissed. (Article 78 Proceeding Transferred by Order of Supreme Court, Erie County, Flaherty, J.) Present — Callahan, J. P., Pine, Fallon, Doerr and Davis, JJ.